TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00444-CR
NO. 03-05-00445-CR




Derek Hainey, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
NOS. D-1-DC-04-301028 & D-1-DC-04-302772,
HONORABLE MICHAEL LYNCH, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
At a bench trial, appellant Derek Hainey was found guilty of indecency with a child
by contact and by exposure.  See Tex. Pen. Code Ann. § 21.11 (West 2003).  After finding that
appellant had a previous felony conviction, the court assessed prison terms of thirty years for the
contact offense and twenty years for the exposure offense.
Appellant’s court-appointed attorney filed a brief concluding that the appeals are
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the records demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  Appellant received a copy of counsel’s brief and was advised of his right to
examine the appellate records and to file a pro se brief.  No pro se brief has been filed.
The judgments of conviction erroneously recite that appellant pleaded guilty. 
Otherwise, we agree with counsel that the appeals are frivolous and without merit.  We find nothing
in the records that might arguably require that the convictions be reversed.  Counsel’s motions to
withdraw are granted.
The district court’s judgments of conviction are modified to reflect that appellant
pleaded not guilty.  As modified, the judgments are affirmed.
 
 
                                                ___________________________________________
                                                David Puryear, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Modified and, as Modified, Affirmed
Filed:   May 26, 2006
Do Not Publish